269 F.2d 517
106 U.S.App.D.C. 70
Joseph S. GULLO and Vivian B. Gullo, Appellants,v.VETERANS COOPERATIVE HOUSING ASSOCIATION et al., Appellees.
No. 14925.
United States Court of Appeals, District of Columbia Circuit.
Argued May 15, 1959.Decided May 28, 1959.

Mr. Joseph S. Gullo, Arlington, Va., for appellants.
Mr. Paul Daniel, Washington, D. C., with whom Mr. Carlyle C. Ring, Jr., Washington, D. C., was on the brief, for appellee Veterans Cooperative Housing Ass'n.  Mr. James R. Worsley, Jr., Washington, D. C., also entered an appearance for appellee Veterans Cooperative Housing Ass'n.
Mr. Hubert B. Pair, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, and Milton D. Korman, Principal Asst. Corp. Counsel, were on the brief, for appellee District of Columbia.
Before WILBUR K. MILLER, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case was dismissed by the District Court apparently on the ground of res judicata, the court taking judicial notice of the previous case between the parties, the details of which are spelled out in Gullo v. Veterans Cooperative Housing Association, 1957, 101 U.S.App.D.C. 167, 247 F.2d 573.


2
In all its essential particulars, the present action is the same as that of the previous case, and the District Court correctly applied the doctrine of res judicata.


3
While the defense of laches was interposed, it is not necessary that we pass on that issue.


4
Affirmed.